
	
		I
		112th CONGRESS
		1st Session
		H. R. 2268
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  Washington’s Birthday be observed on February 22, rather than the third Monday
		  in February, of each year.
	
	
		1.CHANGE IN DATE FOR OBSERVANCE
			 OF WASHINGTON’S BIRTHDAYSection 6103(a) of title 5, United States
			 Code, is amended by striking the item relating to Washington’s Birthday and
			 inserting the following:
			Washington’s Birthday,
			 February 22..
			
